Citation Nr: 0826155	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-24 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity neural impairment, to include as secondary to 
degenerative disc disease (DDD) of the thoracolumbar spine.

2.  Entitlement to service connection for sleep disturbances 
due to pain associated with DDD of the thoracolumbar spine 
and residuals of a left knee injury.  

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected disability(ies).

4.  Entitlement to service connection for DDD of the cervical 
spine, to include as secondary to DDD of the thoracolumbar 
spine.

5.  Entitlement to an increased (compensable) rating for 
cholinergic urticaria.

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1985, and had periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the United 
States Army Reserves from June 1990 to October 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO, inter alia, 
granted service connection and an initial rating of 10 
percent for residuals of a left knee injury with instability; 
this award was ultimately assigned an effective date of 
November 23, 2001.  In this decision, the RO also awarded 
service connection for cholinergic urticaria and assigned an 
initial noncompensable rating, to which the veteran did not 
disagree.  In July 2003, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned for his 
left knee injury.  A statement of the case (SOC) was issued 
in July 2004, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2004.  In August 2005, October 2006, and April 2007, 
the RO issued supplemental SOCs (SSOCs) reflecting the 
continued denial of a higher initial rating.

Also on appeal is a July 2004 rating decision in which the 
RO, inter alia, granted service connection and assigned an 
initial noncompensable rating for hypertension, effective 
July 10, 2002, and confirmed a noncompensable rating for 
cholinergic urticaria.  In August 2004, the veteran filed a 
NOD with the initial rating assigned for hypertension and the 
denial of an increased (compensable) rating for cholinergic 
urticaria.  A SOC was issued in August 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in August 2005.  In October 2006 
and April 2007, the RO issued SSOCs reflecting the continued 
denials for higher ratings for hypertension and cholinergic 
urticaria.

The veteran further appeals a January 2007 rating decision in 
which the RO, inter alia, denied service connection for left 
lower extremity neural impairment, DDD of the cervical spine, 
sleep disturbances due to pain from service-connected 
disabilities, and bilateral hearing loss.  Later the same 
month, the veteran filed a NOD; and the RO issued a SOC in 
April 2007.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2007.  

Lastly, the veteran appeals an April 2007 rating decision in 
which the RO denied service connection for headaches.  In May 
2007, the veteran filed a NOD.  A SOC was issued in June 
2007, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
same month.  

Because the appeal regarding residuals of a left knee injury 
with instability and hypertension arises from the veteran's 
disagreement with the initial rating assigned to each 
disability following the grant of service connection, the 
Board has characterized these matters in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities that are already service-
connected).  

In September 2007, the veteran presented testimony and 
additional documentary evidence (accompanied with the 
appropriate waiver of review by the agency of original 
jurisdiction (AOJ)) during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  The record was left open for 60 days to allow the 
veteran to submit additional evidence in support of his 
claims.  Such evidence was received in December 2007, along 
with a signed waiver of review by the AOJ.  The Board accepts 
the additionally received for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).

At the time of the Board hearing, in a September 2007 VA Form 
21-4138, the veteran withdrew his appeal with regard to 
service connection for hearing loss and for an initial, 
compensable rating for hypertension.  As such the only issues 
remaining on appeal are as those set forth on the title page.  

The Board's decision addressing all claims on appeal (with 
the exception of the claim for a  higher rating for service-
connected left knee disability) is set forth below.  The 
claim for an initial rating in excess of 10 percent for 
residuals of a left knee injury with instability is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  There is no competent medical evidence that the veteran 
has a disability manifested by chronic neural impairment of 
the left lower extremity.

3.  There is no competent medical evidence that the veteran 
has a disability manifested by sleep disturbances due to his 
service-connected thoracolumbar spine and left knee 
disabilities; and the only probative medical opinion of 
record weighs against the claim.

4.  The first documented evidence of complaints of chronic 
headaches was many years after service, and the only 
probative opinion on the question of medical etiology 
indicates that the veteran's headaches are not medically 
related to service or to service-connected disability.

5.  There is no documented evidence of in-service injury to 
the veteran's cervical spine; DDD of the cervical spine was 
first diagnosed many years after service; and the only 
probative opinion on the question of medical etiology does 
not support a finding that that cervical spine disability is 
medically related to service or to service-connected 
thoracolumbar spine disability. 

6.  For the period in question, the veteran's cholinergic 
urticaria  has not been manifested by any active 
symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower 
extremity neural impairment, to include as secondary to DDD 
of the thoracolumbar spine, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).  

2.  The criteria for service connection for sleep 
disturbances due to pain associated with DDD of the 
thoracolumbar spine and residuals of a left knee injury are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).

3.  The criteria for service connection for headaches, to 
include as secondary to service-connected disability(ies), 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).

4.  The criteria for service connection for DDD of the 
cervical spine, to include as secondary to DDD of the 
thoracolumbar spine, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

5.  The criteria for an increased (compensable) rating for 
cholinergic urticaria are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.97, 4.104, 
4.118, Diagnostic Code 7825 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

In rating cases, VA must also notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With respect to the service connection claims herein decided, 
collectively, in pre-rating letters dated in August 2005, 
March 2006, July 2006 and October 2006, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the veteran's claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims, including any evidence in his possession that 
pertains to his claim(s) (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect)t.  The three 
2006 letters also provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the notice described above, and opportunity for 
the veteran to respond, the service connection claims were 
initially denied in rating decisions issued in January 2007 
and April 2007.  Clearly, this notice meets Pelegrini's and 
Dingess/Hartman content of notice requirements, as well as 
the VCAA's timing of notice requirement. 

With respect to the veteran's increased rating claim for 
cholinergic urticaria, collectively, post-rating letters 
dated in March 2006, July 2006 and October 2006 provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an increased 
(compensable) rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA.  These letters also 
requested that the veteran submit any pertinent evidence in 
his possession, consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect, and provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman. 

As regards the requirements of Vazquez-Flores, the Board 
finds that three 2006 VCAA letters, which informed the 
veteran of the information and evidence necessary to 
substantiate his claim for an increased rating and explained 
how disability ratings are determined, read together with the 
August 2005 SOC, which included the pertinent rating 
criteria, satisfies the notice requirements of Vazquez-
Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  During his March 2004 VA 
examination, the veteran claimed that he got a rash every 
three to four months; and that, during such episodes, his 
body feels hot and he develops hives associated with itching.  
The rash occurred without any precipitating factor and could 
last from 20 minutes up to a month.  In his August 2004 NOD, 
the veteran noted that the condition could be brought on by a 
variety of factors and that onset could range from 2 to 30 
minutes and last from 20 to 90 minutes.  He asserted that 
outbreaks of his skin disability interfere with daily job 
functions, resulting in a slowdown or a complete stoppage of 
work flow.  During a June 2006 VA examination, the veteran 
reported that he had a history of recurrent itchy episodes 
that sometimes occur with or without hives.  He estimated 
having episodes of itching two or three times per month on 
average, starting with an itchy sensation on the upper body 
area.  Such episodes can occur at any time and last from 
three to seven minutes.  He will stop what he is doing, cool 
off, and wait for the symptoms to pass.  Otherwise, he had no 
other effects related to his urticaria affecting his 
occupation or daily activities.  Although this condition was 
not present during VA examinations in March 2004 and June 
2006, the veteran claims it is a ongoing condition.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records from active duty and Reserves 
service, post-service medical records from private and VA 
healthcare providers from 1997 to 2007, as well as the 
reports of VA examinations conducted in connection with this 
appeal.  Also of record and considered in connection with 
each claim herein decided are the veteran's hearing 
transcript and various written statements provided by the 
veteran and by his representative, on his behalf.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2007).  INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2007).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A.  Left Lower Extremity Neural Impairment

During the September 2007 hearing, the veteran asserted that 
the claimed left lower extremity neural impairment began in 
July 1976; that he was seen ten to fifteen times while on 
active duty; and that he continued to have problems after 
service discharge and he was diagnosed with a disability in 
2005.

The veteran's service treatment records show that he fell on 
his left knee and was treated for an abrasion in July 1976.  
In December 1976, the veteran was treated for mid-back pain, 
tenderness  and thoracolumbar spasms following ingestion of 
Atarax.  During a November 1982 treatment visit, the veteran 
reported a history of low back pain four years earlier.  He 
was being seen for complaints of low back pain of two months 
duration from lifting a tool box.  On examination, the 
paravertebral lumbar area was tender.  The impression was 
mild lumbosacral strain.  Clinical findings for the lower 
extremities and neurological system were noted as normal on a 
February 1983 physical examination report and an October 1988 
Reserves physical examination report. 
 
On the medical history portion of a July 1991 Reserves 
periodic examination report, the veteran reported that he 
injured his back during field training at Ft. Dix, New 
Jersey, on January 31, 1991.  The examiner annotated the 
report with no sequela of back problems.  On the medical 
history portion of an April 1993 Reserves retention 
examination report, the veteran reiterated that he injured 
his back during field training at Ft. Dix, New Jersey, in 
January 1991.  The examiner annotated that the veteran was 
not hospitalized for the 1991 back injury and that he had 
"no problems now." Clinical findings for the lower 
extremities and neurological system were noted as normal.  
Similarly, on the medical history portion of a November 1994 
Reserves annual examination report, the veteran reported that 
he injured his back in February 1991, while attending the 
Chaplain Basic Course at Ft. Monmouth, New Jersey.  Clinical 
findings for the lower extremities and neurological system 
were noted as normal.  

VA outpatient treatment and examination reports dated from 
November 2001 to August 2007 show that an October 2003 
electromyography (EMG) revealed no evidence of acute or 
subacute left lumbosacral radiculopathy; but did show small 
positive sharp waves (1+) of the left medical gastrocnemius 
and of the left L5-S1 paraspinals, suggestive of a remote 
left L5 lesion.  During a March 2004 VA examination, the 
veteran complained of shoulder and upper and lower back pain 
following a March 2005 motor vehicle accident (MVA).  He was 
rear-ended in another MVA in October 2005.  A 2004 VA 
magnetic resonance imaging (MRI) of the lumbar spine revealed 
very minimal amount of fluid seen between a left-sided disk 
herniation at L5-S1 and the S1 nerve root when compared to a 
November 2002 MRI.  

The veteran reported having numbness of his left lower 
extremity on several occasions in 2006.  However, while this 
subjective symptom was noted during a July 2006 VA visit, a 
VA physician reviewed the findings of an MRI study of the 
veteran's spine in the context of his complaints of left leg 
numbness in the L4 distribution and determined that the 
sensory examination was not entirely consistent with the 
veteran's reported symptoms.  The examiner's assessment was 
inconclusive, stating that the veteran's left leg numbness 
was possibly related to a disc herniation versus a 
psychosomatic cause versus other neuropathy.  A September 
2006 treatment report shows speculation on the part of a 
physical therapist that the veteran's complaints of left leg 
numbness may be due to peripheral nerve impingement, which 
may warrant an EMG to rule it out.

Despite the veteran's complaint of left leg numbness 
associated with his service-connected DDD of the 
thoracolumbar spine, no neurological abnormalities were 
discovered during a December 2006 VA examination.  The 
diagnosis included insufficient clinical evidence for a 
diagnosis of neural impairment; normal neurological 
examination.

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the veteran has an 
actual clinical diagnosis of a chronic disability involving 
neural impairment of his left lower extremity.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for neural impairment of his 
left lower extremity on any basis must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

B.  Sleep Disturbances

During his September 2007 hearing, the veteran testified that 
he slept only three to four hours per night, with disturbed 
sleep due to pain from his upper and lower back, knee, and 
thigh.  (The veteran is not currently service-connected for a 
thigh disability.)  He denied using any sleep medications. 

VA treatment records reveal that the veteran first complained 
of trouble sleeping because of knee, back and leg pain in May 
2006.  In August 2006, he was prescribed sleeping medication 
for when his left leg was hurting him and he could not sleep.

The report of a December 2006 VA examination shows that the 
veteran reported onset of sleeping problems approximately 
four months earlier, manifested by turning side to side in 
his sleep and sleeping for only three to four hours per 
night, interrupted by two periods of being awake.  He stated 
that he woke up feeling unrested.  He denied having had a 
sleep study done and using any sleep medication.  No 
neurological abnormalities were found on examination.  The 
veteran was diagnosed with an altered sleep pattern with two 
periods of wakefulness during the night.  After clinical 
evaluation, the examining physician opined that:  "It is not 
at least as likely as not that this veteran's current sleep 
pattern is secondary to back or knee injury.  It is noted 
that he has a fairly consistent sleep pattern from night to 
night."

After considering the above, the Board concludes that there 
is no objective medical evidence that supports the veteran's 
claim for service connection for sleep disturbances as 
secondary to DDD of the thoracolumbar spine and residuals of 
a left knee injury.  Although the veteran contends that he 
has trouble sleeping due to his service-connected back and 
left knee disabilities, the most probative evidence of 
record, the December 2006 VA examiner's opinion, is against a 
nexus between his sleep disturbances and his service-
connected disabilities.  Moreover, the Board notes that the 
veteran testified that he had not been diagnosed with a 
chronic sleep disability, which is confirmed by the evidence 
of record.  Hence, where, as here, competent evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Brammer, 3 Vet. App. at 225.  This 
claim must therefore be denied.

C.  Headaches

During his September 2007 hearing, the veteran testified that 
his current headaches had their onset in active service and 
were also secondary to pain associated with his neck and 
service-connected thoracolumbar, knee and hypertension 
disabilities. 

The veteran's service treatment records show a single episode 
of treatment for tension headaches during active duty in 
November 1983, but do not show a diagnosis of migraines or 
other chronic disability manifested by recurring headaches in 
service.  Post-service treatment records show no clinical 
diagnosis of a chronic headache disorder.  

During a December 2006 VA examination, the veteran reported 
having episodes of recurrent headaches whose onset was nearly 
always preceded by his knee and back pain.  He described his 
headaches as being manifested by a throbbing pain at his 
temples and behind his ears.  Otherwise, no other signs or 
symptoms were reported.  The frequency of the headaches was 
the same at home or at work, the headaches were reportedly 
exacerbated by knee or back pain, and were alleviated with 
increased water consumption and sometimes Tylenol, although 
he reported receiving only minimal benefit from the 
medication.  The veteran was diagnosed with tension 
headaches.  After clinical evaluation, the examining 
physician opined:  "It is not at least as likely as not that 
the (veteran's) headaches are secondary to hypertension [as 
his] [b]lood pressure is well controlled."

After considering the above, the Board concludes that there 
is no objective medical evidence that supports the veteran's 
claim for service connection for headaches on a direct basis 
or as secondary to his service-connected disabilities.  A 
chronic headache disorder is not shown to have had its onset 
during his period of active service.  Although the veteran 
contends that there is a link between his headache episodes 
and pain associated with his service-connected spine and knee 
disabilities, the VA physician who examined the veteran 
expressed no such concurring opinion, characterizing the 
headaches as being tension-type and not otherwise secondary 
to the veteran's service-connected hypertension.  As there is 
no competent medical evidence that otherwise purports to show 
a nexus between his headaches and service or any service-
connected disability, this claim must therefore be denied.





D.  DDD of the Cervical Spine

During his September 2007 hearing, the veteran testified that 
he injured his neck in January 1991 during ACDUTRA and that 
he has continued to have symptoms since then. 

The veteran's service treatment records for his period of 
active duty and Army Reserves service show no complaints or 
treatment for symptoms pertaining to his neck or cervical 
spine.  However, a January 31, 1991 Reserves treatment record 
does reflect that the veteran reported that he slipped and 
fell from a log on the obstacle course; that he was not seen 
at the emergency room for the fall; and that the night of the 
sick call visit he was lifting heavy equipment and felt pain 
and "something popped."  At that time, he denied previous 
history of back injury or pain.  On examination, the 
paravertebral lumbar area was tender, and both straight-leg 
raising and deep tendon reflexes were within normal limits.  
The assessment was lumbar strain.  On the medical history 
portion of a July 1991 Reserves periodic examination report, 
the veteran reported that he injured his back during field 
training at Ft. Dix, New Jersey, on January 31, 1991.  The 
examiner annotated the report with no sequela of back 
problems.  On the medical history portion of an April 1993 
Reserves retention examination report, the veteran again 
reported that he injured his back during field training at 
Ft. Dix, New Jersey, on January 31, 1991.  The examiner 
annotated that the veteran was not hospitalized for the 1991 
back injury and that he had "no problems now." Clinical 
findings for the spine and neurological system were noted as 
normal.  Similarly, on the medical history portion of a 
November 1994 Reserves annual examination report, the veteran 
reported that he injured his back in February 1991, while 
attending the Chaplain Basic Course at Ft. Monmouth, New 
Jersey.  Clinical findings for the spine and neurological 
system were noted as normal.  

VA medical records show that the veteran was first diagnosed 
with DDD of the cervical spine with herniation of C-6 and 
associated radiculopathy of his upper extremities in April 
2004.  

The report of a June 2006 VA examination shows that the 
veteran had been diagnosed with DDD of the cervical spine.  
The veteran's medical history contained within his claims 
file was reviewed by the examining physician beforehand.  
After clinical evaluation, the examiner provided the 
following opinion:

"Concerning the veteran's cervical spine, he 
currently has degenerative disk disease in the 
cervical spine.  It is not at least as likely as 
not that this veteran's current degenerative disk 
disease in his cervical spine is related to his 
service connected thoracolumbar spine.  The 
veteran claims he injured his neck during a fall 
occurring in about 1990.  By the veteran's 
history, it took greater than 10 years for his 
neck to first manifest itself with a problem.  It 
is not at least as likely as not that this 
veteran's current condition is related this long 
afterwards to an injury that may have occurred in 
service in 1990."

After considering the above, the Board concludes that there 
is no probative medical evidence that supports the veteran's 
claim for service connection for DDD of the cervical spine on 
a direct basis or as secondary to DDD of the thoracolumbar 
spine.  Service treatment records do not reflect an in-
service injury to the veteran's neck or treatment for 
complaints of neck pain.  DDD of the cervical spine is not 
shown to have had its onset during his period of active 
service or ACDUTRA.  DDD of the cervical spine was not 
diagnosed until several years after his discharge from the 
Reserves in 1995.  Moreover, the most probative evidence of 
record, the June 2006 VA examiner's opinion, is against a 
nexus between his DDD of the cervical spine and service.  
Although the veteran also contends that there is a link 
between his DDD of the cervical spine and his service-
connected thoracolumbar spine and knee disabilities, the VA 
physician who examined the veteran expressed no such 
concurring opinion.  As there is no competent medical 
evidence that otherwise purports to show a nexus between the 
veteran's DDD of the cervical spine and service or any 
service-connected disability, this claim must therefore be 
denied.



E.  All Service Connection Claims

In addition to the medical evidence noted above, the Board 
has considered the veteran's testimony and his and his 
representative's written assertions advanced in support of 
each claim for service connection;  however, none of this 
evidence provides a basis for allowance of the claims.  While 
the Board does not doubt the sincerity of the veteran's 
belief that he has left lower extremity neural impairment, 
sleep disturbances, headaches, and DDD of the cervical spine 
that are related to service and/or a service-connected 
disability(ies), these claims turn on matters of  current 
disability or medical nexus between a current disability and 
service or service-connected disability.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").   Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating Claim

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 506 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Historically, in a June 2003 rating decision, the RO granted 
service connection and assigned an initial noncompensable 
rating for cholinergic urticaria.  In the July 2004 rating 
decision on appeal, after applying the revised criteria for 
evaluating skin disorders in effect as of August 30, 2002, 
the RO confirmed the noncompensable rating for the veteran's 
cholinergic urticaria under the provisions of Diagnostic Code 
7825.  The Board notes that, prior to the August 30, 2002 
amendment, urticaria was rated by analogy to eczema under 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 
7825 (2007);  67 Fed. Reg. 49,590-99 (July 31, 2002).  

Effective August 30, 2002, the revisions to 38 C.F.R. § 4.118 
includes a separate diagnostic code specific to urticaria, 
Diagnostic Code 7825.  This diagnostic code provides for the 
assignment of a 10 percent rating for urticaria manifested by 
recurrent episodes occurring at least four times during the 
past 12-month period, and; responding to treatment with 
antihistamines or sympathomimetics.  A 30 percent rating 
requires recurrent debilitating episodes occurring at least 
four times during the past 12-month period, and; requiring 
intermittent systemic immunosuppressive therapy for control.  
A maximum 60 percent rating requires recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite continuous immunosuppressive therapy.  
See 38 C.F.R. §4.118, Diagnostic Code 7825 (2007).

During an April 2003 VA examination, the veteran reported 
experiencing attacks of cholinergic urticaria approximately 
three to four times per year, which he treated with 
antihistamine medication (identified as Allerest), and that 
his last episode was in November 2002.  Clinical examination 
at the time revealed clear skin with no active lesions.  The 
diagnosis was cholinergic urticaria by history, quiescent at 
the time of the examination.

The report of a March 2004 VA examination shows that the 
veteran reported attacks of cholinergic urticaria once every 
three to four months, manifested by a feeling of hotness 
accompanied by hives with itching, which he treated with a 
prescribed antihistamine (identified as Atarax) and topical 
medications.  The hives occurred without any precipitating 
factor and the duration of each episode could last from 20 
minutes up to an entire week.  Examination of his skin at the 
time revealed no evidence of rash anywhere on his body.  The 
diagnosis was cholinergic urticaria with three to four flare-
ups per year.

The report of a June 2006 VA examination of the veteran's 
skin shows no evidence of active rashes, hives, or urticarial 
lesions.  The diagnosis was intermittent recurring 
cholinergic urticaria, currently with normal skin 
examination.

VA outpatient treatment records dated from 2005 to August 
2007 show that the veteran was noted to have a history that 
included nonservice-connected skin disorders such as 
seborrheic dermatitis and dermatosis papulosis nigra, in 
addition to his service-connected cholinergic urticaria.  
These records reflect that he was prescribed Atarax for his 
urticaria.  While a finding of active dermatosis papulosis 
nigra affecting his ear and face was made in November 2006, 
no active urticaria was demonstrated at that time or any 
other time covered by these treatment records.  Although a 
February 2007 treatment note shows that the veteran reported 
that his urticaria felt like it was getting worse, 
particularly after taking a hot shower, no rash or other 
symptoms were noted on clinical examination of his skin.  
Treatment reports dated May 2007 and August 2007 show stable 
urticaria with no active urticaria symptoms.

During his hearing in September 2007, the veteran testified, 
in pertinent part, that his cholinergic urticaria was 
manifested by outbreaks of itchy small bumps that occurred 
three to four times per week and affected his entire body, 
although primarily his arms and trunk.  He was unaware of any 
particular triggering stimulus.  He reported that his 
prescribed medication that he took daily had no effect on 
reducing his symptoms.  He also contended that the VA 
examinations previously conducted to rate his skin disability 
were inadequate because a dermatologist did not perform the 
examinations and no photographs of his skin were obtained.

The Board has considered the pertinent evidence of record and 
concludes that the objective clinical findings presented 
regarding the state of the veteran's service-connected 
cholinergic urticaria do not meet the criteria for a 
compensable rating for this disability.  Notwithstanding the 
veteran's report during clinical examinations that he 
experienced episodes of active skin rash associated with 
urticaria approximately three to four times per year (or per 
week, as indicated in his September 2007 hearing testimony), 
there is no objective medical evidence that substantiates his 
statements in this regard.  In this regard, the Board notes 
that, by definition, cholinergic urticaria is characterized 
by the presence of distinctive punctate wheals surrounded by 
areas of erythema, . . . and evoked by conditions of 
exertion, stress, or increased environmental heat.  Dorland's 
Illustrated Medical Dictionary 1994 (30th ed. 2003).

All examination reports and treatment notes of record 
indicate that his cholinergic urticaria was stable, 
quiescent, and not manifested by any active symptomatology.  
None of these records include a description of a skin 
disorder characterized by wheals.  Therefore, the Board finds 
that the veteran's service-connected skin disability does not 
meet or otherwise more closely approximate the constellation 
of symptomatology contemplated by Diagnostic Code 7825 for at 
least a minimally compensable rating of 10 percent.  

To the extent that the veteran contends that the VA 
examinations were inadequate for purposes of rating his 
cholinergic urticaria for failure of VA to obtain photographs 
of his skin or otherwise to have the examination performed by 
a dermatologist, the Board finds that these assertions do not 
persuasively impeach the credibility of the clinical findings 
presented in each examination report of record.  As no active 
urticaria symptoms were noted during each examination, there 
would be no purpose served in photographing his skin.  
Furthermore, there is no requirement by law that the VA 
examiners who evaluated the veteran's urticaria be 
dermatologists, and as each examiner is a duly licensed 
medical professional, the Board concludes that their 
objective clinical findings as presented in each examination 
report of record are sufficient for rating purposes.

Hence, the objective medical evidence of record does not show 
that the veteran's service-connected cholinergic urticaria 
warrants the assignment of a compensable rating under the 
applicable rating criteria.

For all the foregoing reasons, the Board finds that the 
claims for an increased (compensable) rating for cholinergic 
urticaria must be denied.  Because a noncompensable rating 
represents the greatest degree of impairment shown during the 
pertinent period, there is no basis for staged rating of the 
disability, pursuant to Hart.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for left lower extremity neural 
impairment, to include as secondary to degenerative disc 
disease (DDD) of the thoracolumbar spine, is denied.

Service connection for sleep disturbances due to pain 
associated with DDD of the thoracolumbar spine and residuals 
of a left knee injury is denied.  

Service connection for headaches, to include as secondary to 
service-connected disability(ies), is denied.

Service connection for DDD of the cervical spine, to include 
as secondary to DDD of the thoracolumbar spine, is denied.

An increased (compensable) rating for cholinergic urticaria 
is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action is warranted on the higher rating claim remaining 
on appeal.

Here, the Board's review reveals that there are possible 
outstanding VA medical records that may bear on the claim for 
a higher rating for residuals of a left knee injury with 
instability.  Medical records associated in the veteran's 
claims file that relate to his left knee are complete up to 
August 2007.  However, during his hearing before the 
undersigned Veterans Law Judge in September 2007, the veteran 
reported that he was scheduled to meet with his physician 
about one week after the hearing to discuss possible 
treatment options with regard to his left knee, to included 
surgery.  Even though the veteran submitted additional 
evidence in December 2007, such evidence did not include the 
medical record pertaining to his scheduled September 18, 2007 
VA orthopedic clinic appointment.  When a claimant brings the 
existence of pertinent medical records to VA's notice, VA has 
a duty to assist the veteran in developing his or her claim 
by attempting to obtain the referenced medial records.  See 
Moore v. Derwinski, 2 Vet. App. 375 (1992); Gross v. 
Derwinski, 2 Vet. App. 551 (1992); Ivey v. Derwinski, 2 Vet. 
App. 320 (1992).  Hence, the RO must obtain all outstanding 
medical records pertinent to the claim for an increased 
rating for the veteran's left knee disability since August 
2007, to include the records pertaining to the September 18, 
2007 VA orthopedic appointment referenced at the hearing, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

Further, in light of the additional evidence being sought, 
the evidence already in the claims file indicates that 
veteran's left knee disability may have worsened since his 
last examination in June 2006.  VA outpatient reports dated 
in March 2007 indicate that his left knee symptoms have 
become increasingly more severe, and that he now requires a 
supportive brace.  Therefore, to give the veteran every 
consideration in connection with this claim, the Board finds 
that further examination findings are needed to evaluate the 
severity of his left knee disability.  See 38 U.S.C.A. § 
5103A (West 2002).  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician at an appropriate VA 
medical facility, to evaluate his service-connected left knee 
disability.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the initial rating claim (as the original 
claim will be considered on the basis the evidence of 
record), and shall result in denial of the claims for 
increase.  See 38 C.F.R. § 3.655(a),(b) (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to any of the claim remaining on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim remaining on appeal.  The RO's 
readjudication of the claim should include consideration of 
all evidence added to the record since the RO's last 
adjudication of the claim.  Further, the RO should also 
document its continued consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, consistent with the facts found) pursuant to 
Fenderson, cited to above, is warranted for the veteran's 
left knee disability.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Eastern 
Colorado VA Healthcare System all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran, from August 27, 2007 to the 
present.  In particular, the RO should 
attempt to obtain those records 
pertaining to his orthopedic appointment 
scheduled on September 18, 2007.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
knee, by an appropriate physician, at a 
VA medical facility.  

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments expressed, in a printed 
(typewritten) report.

The examiner should conduct range of 
motion studies of the left knee 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in the left knee is 
observed, the examiner should comment on 
the extent of pain, and indicate at 
which point pain begins.  Tests of joint 
motion against varying resistance should 
be performed on the left knee.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  In addition, the 
physician should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.

The examiner should specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation in the left knee.  If 
instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
left knee dislocation, and if so, 
whether such dislocation is accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint. 

5.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal for a higher initial rating for a 
left knee disability.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, in 
adjudicating the claim, the RO should 
apply the provisions of 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the initial 
rating assigned for the left knee should 
include continued consideration of 
whether staged rating of the disability, 
pursuant to Fenderson (cited to above), 
is appropriate 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


